Exhibit 16.1 Office of the Chief Accountant SECPS Letter File Mail Stop 9-5 Securities and Exchange Commission 450 Fifth Street, NW Washington, DC20549 10th October 2011 Re:TouchIT Technologies, Inc. File No. 333-151252 We have read the statements that we understand TouchIT Technologies, Inc. will include under Item 4.01 of the Form 8-K report it will file regarding the recent change of auditors.We agree with such statements made regarding our firm. We have no basis to agree or disagree with other statements made under Item 4.01. Very truly yours, /s/ Onat Erdogan Denge Baimsiz Denetim Serbest Muhasebe Mali Müavirlik
